Citation Nr: 0908882	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1968 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That rating decision, in part, denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  The evidence of record establishes that the Veteran 
served in combat in Vietnam.  However, the key issue is 
whether, or not, he has PTSD.  VA medical treatment records 
and Compensation and Pension examination reports reveal that 
the Veteran does not meet the full criteria for a diagnosis 
of PTSD.  Rather, diagnoses of depressive disorder have been 
made.  

In March 2006, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner indicated that the 
Veteran was receiving treatment at a Vet Center, but those 
records had not been obtained.  These are VA records which 
need to be obtained.  In April 2008, another VA Compensation 
and Pension examination of the Veteran was conducted.  The 
examiner referred to recent VA mental health treatment 
records which have not been associated with the claims file.  
All VA treatment records need to be obtained and associated 
with the claims file.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's attorney submitted a private psychiatric 
examination report dated November 2007, which included a 
diagnosis of posttraumatic stress syndrome and psychotic 
illness associated with generalized anxiety disorder.  No 
treatment records were provided.  As the psychiatrist 
indicates treatment of the Veteran since October 2006, and 
reported that the Veteran has been hospitalized twice for 
psychiatric treatment at a private hospital, these records 
should be requested by VA or submitted by the Veteran on 
remand.    

Once the records have been received, another VA examination 
should be conducted which takes into account all records 
pertaining to psychiatric evaluations and treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
psychiatric disability since 2000.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
Specifically request that the Veteran 
execute medical release forms to obtain 
all psychiatric treatment records from:

*	Doctor Xavier White for the period 
of time from October 2006 to the 
present.

*	Sinai-Grace Hospital.

The Veteran should also identify what Vet 
Center he was involved in therapy session 
at and the periods of time of treatment.  
All information obtained should be made 
part of the file.  

2.  The RO should obtain complete copies 
of all records of VA mental health 
treatment from the Detroit VA Medical 
System for the period of time from 2000 
to the present.  

3.  Obtain copies of the Veteran's Vet 
Center Treatment records.  

4.  Following the above, the Veteran 
should be accorded a VA PTSD examination.  
The examination report should include a 
detailed account of all pathology found to 
be present with respect to this combat 
Veteran.  If a diagnosis of post-traumatic 
stress disorder is appropriate, the 
examiner should specify the credible 
stressor(s) that caused the disorder and 
the evidence upon which he or she relied 
to establish the existence of the 
stressor(s).  The report of examination 
should include a complete rationale for 
all opinions expressed.  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior in conjunction with the examination.

5.  Following the above, readjudicate the 
veteran's claim and if the benefit sought 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his attorney should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

